Pettit, C. J.
The appellants on proper petition made' an order for the relocation of the county seat, from which order an appeal was taken to the common pleas court, and the appellees filed a petition, alleging that, notwithstanding the appeal, the board of commissioners were going on to erect the county building at the new location, and praying an injunction, etc.
A restraining order was granted on filing the petition, without notice to the board. At a regular term of the court, a motion was made by the board to dissolve the restraining order, which was overruled, and an injunction was granted against the board, forbidding the erection of the new buildings until the appeal should be determined. The- real and only question in the case is, can an appeal be taken from an order of the commissioners changing or relocating the county seat?
In the twice well-considered case of Bosley v. Ackelmire, 39 Ind. 536, we held that no appeal lies in such a case, and we adhere to the ruling in that case.
The judgment is reversed, at the costs of the appellees, with instructions to the court below to dissolve, the injunction and dismiss the case for want of jurisdiction.